          Case 1:20-vv-00887-UNJ Document 31 Filed 04/07/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-887V
                                        UNPUBLISHED


    JOHN TIMOTHY HAMILTON,                                  Chief Special Master Corcoran

                        Petitioner,                         Filed: March 5, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT 1

        On July 22, 2020, John Timothy Hamilton filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a
result of his September 12, 2017 influenza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On February 26, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00887-UNJ Document 31 Filed 04/07/21 Page 2 of 2




1. Specifically, Respondent indicates that

      [b]ased on the medical records outlined above, petitioner has satisfied the
      criteria set forth in the revised Vaccine Injury Table and the Qualifications
      and Aids to Interpretation, which affords petitioner a presumption of
      causation if onset of GBS occurs between three and forty-two days after
      receipt of a seasonal flu vaccination and there is no apparent alternative
      cause. 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15).

Id. at 8. Respondent further agrees that “the medical records demonstrate that petitioner
has experienced the residual effects of his GBS for more than six months. See 42 U.S.C.
§ 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I). Therefore, based on the case
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 8-9.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                             2
